Citation Nr: 1043325	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined the Veteran's 
application to reopen his previously denied claim of entitlement 
to service connection for degenerative disc disease of the 
lumbosacral spine.  A timely appeal was noted from that decision.

In September 2009, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

A hearing on this matter was held before the undersigned Veterans 
Law Judge sitting at the RO on July 22, 2010.  A copy of the 
hearing transcript has been associated with the file.

The merits of the issue of service connection for degenerative 
disc disease of the lumbosacral spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A  May 2003 rating decision denied service connection for 
degenerative disc disease of the lumbosacral spine on the basis 
that there were no chronic residuals of the Veteran's in-service 
back injury.  The Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

2.  Presuming its credibility, evidence received since May 2003 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The May 2003 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The evidence added to the record since May 2003 is new and 
material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the RO has a duty 
to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied with 
respect to the Veteran's new and material evidence claim, the 
Board concludes that the VCAA does not preclude the adjudication 
of this portion of the Veteran's claim, because the Board is 
taking favorable action regarding this aspect of the claim.  

New and Material Evidence

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

In a March 2003 decision, the RO denied service connection for 
degenerative disc disease of the lumbosacral spine on the basis 
that the evidence did not show chronic residuals of an in-service 
back injury.  The Veteran did not file a timely appeal and that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).   Thus, the Veteran's 
service connection claim for degenerative disc disease of the 
lumbosacral spine may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of the 
last prior final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the service connection claim. In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

Since the May 2003 rating decision is final, the Board must now 
determine whether new and material evidence sufficient to reopen 
the claim has been received.  In this case, to be new and 
material, the evidence needs to show that the Veteran has chronic 
residuals of an in-service back injury.  

On review, the Board finds that the Veteran has submitted new and 
material evidence.  In October 2009 and June 2010, the Veteran 
provided written opinions from his treating physician, Dr. Palat, 
stating that the Veteran's current degenerative disc disease is 
related to an in-service back injury.  This new evidence relates 
to an unestablished fact necessary to substantiate the claim, 
specifically, that the Veteran has chronic residuals of an in-
service back injury.  It raises a reasonable possibility of 
establishing the claim.  Id.  Therefore, presuming its 
credibility, the evidence is new and material.  Such new and 
material evidence having been received, the appeal is granted 
insofar as the previously denied claim is reopened.  


ORDER

New and material evidence to reopen a claim of service connection 
for degenerative disc disease of the lumbosacral spine has been 
received, and to this extent, the appeal is allowed.  


REMAND

During his July 2010 hearing, the Veteran indicated that he was 
treated for his claimed disability at the Miami VA Medical Center 
(VAMC) in 1993.  Review of the claims folder indicates that a 
request was accomplished only for those Miami VAMC records dated 
1998; no request was made for records dating from 1993.  VA will 
make attempts to obtain records in the custody of a Federal 
department until it is determined that the records do not exist 
or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2).  Upon remand, the Miami VAMC should be requested to 
provide any records of the Veteran's treatment for a lumbosacral 
spine disability in 1993.  

The Veteran also indicated that he filed a workers' compensation 
claim for a back injury with the State of New Jersey following an 
occupational injury to his spine in May or June of 1999, and that 
he was treated for back pain by a Dr. Bowlen in 1992.   Because 
VA is on notice that there are additional records that may be 
applicable to the Veteran's claim and because these records may 
be of use in deciding the claim, these records are relevant and 
should be obtained.  38 C.F.R.      § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Miami VAMC and request that 
all records of the Veteran's treatment at 
that facility from 1993 to 1998 be provided 
for inclusion with the claims folder.  If 
such records are unavailable, a negative 
response must be obtained and the Veteran 
should be notified.

2.  After obtaining any necessary 
authorization from the Veteran, contact the 
State of New Jersey Department of Labor and 
Workforce, or any other appropriate state 
agency, and request all records associated 
with the Veteran's workers' compensation 
claims.  Copies of any disability 
determinations and all medical records 
considered in making those determinations 
should be specifically requested.  If no 
records are available or do not exist, a 
response to that effect must be documented in 
the claims file, and the Veteran must be 
notified.

3.  After obtaining any necessary 
authorization from the Veteran, contact Dr. 
Bowlen and request that all records of the 
Veteran's treatment for a lumbosacral spine 
disability be provided for inclusion with the 
claims folder.  If no records are available 
or do not exist, a response to that effect 
should be documented in the claims file, and 
the Veteran must be notified.

4.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


